11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Matthew Lee Lacey,                              * From the 104th District Court
                                                  of Taylor County,
                                                  Trial Court No. 15182-B.

Vs. No. 11-14-00144-CV                          * April 29, 2016

The State of Texas,                             * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below.       Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.